Mr. Justice Bbeese delivered the opinion of the Court: The objection to the second instruction given for the people is well taken. It is this: “ If the jury believe, from the evidence, that Bond and Shinn were together, and acted in concert, at the time of the assault to murder was made, they should find them equally guilty. ” The objection is obvious. By this instruction the jury are plainly told that the defendants made an assault to murder. Ho other meaning can be given to the language used. It amounts to a finding by the court of the very fact the jury were sworn to try. The intent with which the assault was made, if one was made, was for the jury to determine. It might not have been to do murder. Instructions should be given, as this court say, in Hopkinson v. The People, 18 Ill. 264, and in Sherman v. Dutch, 16 id. 283, and in other cases, hypothetically, and be so drawn as to state the law upon a supposed state of facts to be found by the jury, and not assume the facts as proved. Eames v. Blackhart, 12 id. 195; Wall v. Goodenough, 16 id. 415. Upon the other point made, that the verdict is not specific, that it does not find the defendants guilty of any offense, we have to say that in the case of Armstrong v. The People, 37 Ill. 459, it was held such a verdict was sufficient. That it found, substantially, the party guilty of the offense charged. For the error in giving the second instruction the judgment is reversed and the cause remanded. Judgment reversed.